Exhibit 10.2

GUARANTY AGREEMENT

This GUARANTY AGREEMENT dated as of December 11, 2012, executed and delivered by
each of the undersigned, whether one or more, (“Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Bridge Credit
Agreement dated as of even date herewith by and among THE GC NET LEASE (REDMOND)
MEMBER, LLC, a Delaware limited liability company and certain affiliated
entities (collectively, the “Borrower”), the financial institutions party
thereto and their assignees in accordance therewith (the “Lenders”), and the
Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Bridge
Credit Agreement”) and (b) the Lenders.

WHEREAS, pursuant to the Bridge Credit Agreement, the Lenders have made
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Bridge Credit Agreement;

WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Administrative Agent and the Lenders
through their collective efforts;

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Bridge Credit Agreement and,
accordingly, Guarantor is willing to guarantee the Borrower’s obligations to the
Administrative Agent and the Lenders on the terms and conditions contained
herein; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Administrative Agent and the Lenders making, or
continuing to make, such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1. Guaranty. Guarantor hereby absolutely and unconditionally guaranties
the due and punctual payment and performance of all of the following when due
(collectively referred to as the “Obligations”): (a) all indebtedness and
obligations owing by the Borrower to any of the Lenders or the Administrative
Agent under or in connection with the Bridge Credit Agreement and any other Loan
Document, including without limitation, the repayment of all principal of the
Loans made by the Lenders to the Borrower under the Bridge Credit Agreement and
the payment of all interest, fees, charges, reasonable attorneys fees and other
amounts payable to any Lender or the Administrative Agent thereunder or in
connection therewith (including any Hedging Agreement) in each case without
regard to any cross default or cross collateralization contained therein;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; and (c) all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, that are incurred by the Lenders
or the

 

1



--------------------------------------------------------------------------------

Administrative Agent in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder. This Guaranty shall be deemed pari passu
with that certain Amended and Restated Guaranty dated November 18, 2011 executed
by the Guarantor in favor of KeyBank National Association, as administrative
agent under that certain Amended and Restated Credit Agreement dated
November 18, 2011 entered into by certain subsidiaries of the Guarantor as
Borrower.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, the Lenders and the Administrative Agent shall not be
obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy the Lenders or the Administrative Agent may
have against the Borrower, any other Guarantor or any other Person or commence
any suit or other proceeding against the Borrower, any other Guarantor or any
other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders or the Administrative Agent which may secure any of the
Obligations. In this connection, Guarantor hereby waives the right of such
Guarantor to require any holder of the Obligations to take action against the
Borrower as provided by any legal requirement of any Governmental Authority.

Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or the Lenders with respect thereto. The liability of Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Bridge
Credit Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Bridge Credit Agreement, any of the other
Loan Documents, or any other documents, instruments or agreements relating to
the Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

(b) any lack of validity or enforceability of the Bridge Credit Agreement, any
of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;

 

2



--------------------------------------------------------------------------------

(c) any furnishing to the Administrative Agent or the Lenders of any security
for the Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral security for the Obligations;

(d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

(g) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

(h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Administrative Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.

Section 4. Action with Respect to Obligations. The Lenders and the
Administrative Agent may in accordance with the Bridge Credit Agreement, at any
time and from time to time, without the consent of, or notice to, any Guarantor,
and without discharging any Guarantor from its obligations hereunder take any
and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Obligations, including, but not
limited to, extending or shortening the time of payment of any of the
Obligations or the interest rate that may accrue on any of the Obligations;
(b) amend, modify, alter or supplement the Bridge Credit Agreement or any other
Loan Document; (c) sell, exchange, release or otherwise deal with all, or any
part, of any collateral securing any of the Obligations; (d) release any Person
liable in any manner for the payment or collection of the Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower or any
other Person (including, without limitation, any other Guarantor); and (f) apply
any sum, by whomsoever paid or however realized, to the Obligations in such
order as the Lenders or the Administrative Agent shall elect in accordance with
the Bridge Credit Agreement.

Section 5. Intentionally Omitted.

Section 6. Intentionally Omitted

 

3



--------------------------------------------------------------------------------

Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
such Guarantor or which otherwise might operate to discharge such Guarantor from
its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Lenders are prevented from demanding or accelerating payment thereof by reason
of any automatic stay or otherwise, the Administrative Agent and/or the Lenders
shall be entitled to receive from Guarantor, upon demand therefor, the sums
which otherwise would have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Obligations. Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Administrative Agent and/or the
Lenders upon the bankruptcy or reorganization of the Borrower or any Guarantor
or otherwise.

Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Administrative Agent and the Lenders and
Guarantor hereby waives any right to enforce any remedy which the Administrative
Agent and/or the Lenders now have or may hereafter have against the Borrower,
and Guarantor hereby waives any benefit of, and any right to participate in, any
security or collateral given to the Administrative Agent and the Lenders to
secure payment or performance of any of the Obligations.

Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Bridge Credit Agreement) or Other Taxes (as defined in the
Bridge Credit Agreement); provided that if any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made; (ii) such Guarantor shall make such deductions; and
(iii) such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority (as defined in the Bridge Credit Agreement) in accordance
with applicable law.

Section 12. Set-off. Guarantor hereby grants to Administrative Agent, on behalf
of the Lenders, a security interest in and lien on all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Administrative Agent to or for the credit or
the account of any Guarantor. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final but excluding any funds held by
the Borrower on behalf of tenants or held by affiliates of Borrower or Guarantor
on behalf of third parties) at any time held and other obligations at any

 

4



--------------------------------------------------------------------------------

time owing by such Lender to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Guaranty held by such Lender then due and payable. Guarantor
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Note, whether or not acquired pursuant
to the applicable provisions of the Bridge Credit Agreement, may exercise rights
of setoff or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of such
Guarantor in the amount of such participation.

Section 13. Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Administrative Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of applicable law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The applicable laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions.” Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Lenders), to
be subject to avoidance under the Avoidance Provisions. This Section is intended
solely to preserve the rights of the Administrative Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor nor any other Person shall have any right or claim under this
Section as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all

 

5



--------------------------------------------------------------------------------

other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or any Lender shall have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.

Section 16. Financial Covenants.

The Guarantor and the Revolver Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:

(a) a Total Leverage Ratio no greater than sixty five percent (65%) at all
times;

(b) an Interest Coverage Ratio of not less than 1.85:1.00 at all times;

(c) a Fixed Charge Coverage Ratio of not less than 1.60:1.00 at all times;

(d) a Liquidity equal to or greater $3,000,000.00;

(e) a Tangible Net Worth of at least (i) $50,000,000.00, plus (ii) eighty
percent (80%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Credit Party
(as defined in the Revolver Credit Agreement)) received by the Guarantor or the
Revolver Borrower at any time from the issuance of stock (whether common,
preferred or otherwise) of the Guarantor or the Revolver Borrower after the date
of the Revolver Credit Agreement, plus one hundred percent (100%) of the amount
of equity in any properties contributed to the Guarantor after the Effective
Date (as defined in the Revolver Credit Agreement), at all times;

(f) the ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate effectively fixed pursuant to a
Hedging Agreement, to (ii) the Indebtedness, shall not exceed thirty percent
(30%), with the Revolver Borrower having five (5) Business Days after the
Effective Date (as defined in the Revolver Credit Agreement) to enter into a
Hedging Agreement with the Administrative Agent in order to establish compliance
with this covenant.

Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 18. Jurisdiction; Venue; JURY WAIVER.

(a) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other

 

6



--------------------------------------------------------------------------------

manner provided by law. Nothing in this Guaranty shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against the
Guarantor or its properties in the courts of any jurisdiction.

(a) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(b) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 19. Loan Accounts. The Administrative Agent may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of Obligation or
otherwise, the entries in such account shall be binding upon Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Administrative Agent
to maintain such books and accounts shall not in any way relieve or discharge
any Guarantor of any of its obligations hereunder.

Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or the Lenders in the exercise of any right or remedy it
may have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Administrative Agent or the
Lenders of any such right or remedy shall preclude other or further exercise
thereof or the exercise of any other such right or remedy.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to any Guarantor shall be deemed to include

 

7



--------------------------------------------------------------------------------

the Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders and the Administrative Agent may, in accordance with the
applicable provisions of the Bridge Credit Agreement, assign, transfer or sell
any Obligation, or grant or sell participation in any Obligations, to any Person
or entity without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying such Guarantor’s obligations hereunder.
Guarantor hereby consents to the delivery by the Administrative Agent or any
Lender to any assignee, transferee or participant of any financial or other
information regarding the Borrower or any Guarantor. Guarantor may not assign or
transfer its obligations hereunder to any Person.

Section 22. Amendments. This Guaranty may not be amended except as provided in
the Bridge Credit Agreement.

Section 23. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the place and time provided for in the Bridge Credit
Agreement on the date one (1) Business Day after written demand therefor to such
Guarantor by the Administrative Agent.

SECTION 24. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS UNDER
OTHER LOAN DOCUMENTS.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement.
Guarantor’s address for notice is set forth below its signature hereto.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Definitions. (a) For the purposes of this Guaranty:

“Adjusted EBITDA” means, for a given testing period, EBITDA (as defined in the
Revolver Credit Agreement) less the Capital Expenditure Reserve (as defined in
the Revolver Credit Agreement), to be adjusted to reflect rental revenue and
applicable operating expenses related to assets acquired during the calendar
quarter reported as if such assets had been owned as of the first day of such
quarter.

“Equity Percentage” means the aggregate ownership percentage of Revolver
Borrower in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) Revolver Borrower’s nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents, and (b) Revolver Borrower’s economic ownership
interest in the Unconsolidated Affiliate, reflecting Revolver Borrower’s share
of income and expenses of the Unconsolidated Affiliate.

 

8



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Guarantor’s Adjusted EBITDA and the Revolver Borrower’s Adjusted EBITDA for the
immediately preceding calendar quarter; to (b) all of the principal due and
payable (excluding principal due at maturity) and principal paid on the
Guarantor’s Indebtedness and on the Revolver Borrower’s Indebtedness (including
scheduled payments on Capital Lease Obligations), plus all of the Guarantor’s
and the Revolver Borrower’s Interest Expense (as defined in the Revolver Credit
Agreement), plus the aggregate of all cash dividends payable on the preferred
stock of the Guarantor or any of its Subsidiaries, in each case for the period
used to calculate Adjusted EBITDA, all of the foregoing calculated without
duplication.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations contingent or otherwise, of such Person with
respect to any Hedging Agreements (calculated on a mark-to-market basis as of
the reporting date), and (l) payments received in consideration of sale of an
ownership interest in Revolver Borrower when the interest so sold is determined,
and the date of delivery is, more than one (1) month after receipt of such
payment and only to the extent that the obligation to deliver such interest is
not payable solely in such interest of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP, and including
(without duplication) the Equity Percentage of Indebtedness for the Revolver
Borrower’s Unconsolidated Affiliates.

“Interest Coverage Ratio” shall mean the ratio of (a) the sum of the Guarantor’s
Adjusted EBITDA and the Revolver Borrower’s Adjusted EBITDA for the immediately
preceding calendar quarter to (b) all Interest Expense (as defined in the
Revolver Credit Agreement) of the Revolver Borrower and the Guarantor for such
period calculated as if the related Indebtedness was in place as of the
beginning of such period.

 

9



--------------------------------------------------------------------------------

“Liquidity” means the sum of unencumbered cash and cash equivalents plus
unrestricted available borrowing capacity under the Revolving Credit Agreement.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

“Revolver Borrower” means collectively, The GC Net Lease REIT Operating
Partnership, L.P., a Delaware limited partnership, Will Partners REIT, LLC, a
Delaware limited liability company, The GC Net Lease (Sylmar) Investors, LLC, a
Delaware limited liability company, Renfro Properties LLC, a California limited
liability company, The GC Net Lease (Loveland) Investors, LLC, a Delaware
limited liability company, and any other Person who from time to time becomes a
“Borrower” as required by Section 5.12 of the Revolver Credit Agreement.

“Revolver Credit Agreement” means that certain Amended and Restated Credit
Agreement dated November 18, 2011 among the Revolver Borrower, the lenders party
thereto (the “Revolver Lenders”), KeyBank, National Association, as
administrative agent for such Revolver Lenders and Bank of America, N.A., as
syndication agent, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of March 16, 2012 and that certain Second
Amendment to Amended and Restated Credit Agreement dated October 2, 2012.
References in this Guaranty to terms as defined in the Revolver Credit Agreement
shall mean and refer to such terms as defined in the Revolver Credit Agreement
without taking into account any subsequent amendments, modifications or other
revisions to the terms of the Revolver Credit Agreement made after the date
hereof.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all determined in accordance with GAAP.
The term “intangibles” shall include, without limitation, (i) deferred charges
such as straight-line rents and other non-cash items, and (ii) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles. The term “liabilities” shall
include, without limitation, (i) Indebtedness secured by Liens on Property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such

 

10



--------------------------------------------------------------------------------

Person is liable for the payment thereof, (ii) deferred liabilities, and
(iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP other than as provided herein.

“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Revolver Borrower’s and its Subsidiaries’ Real Property (as
defined in the Revolver Credit Agreement), plus (b) the amount of any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Revolver Borrower and its Subsidiaries. For any non-wholly owned properties,
Total Asset Value shall be adjusted for Revolver Borrower’s and Subsidiaries’
pro rata ownership percentage.

“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the Revolver Borrower’s Indebtedness plus the Guarantor’s Indebtedness to
(b) Total Asset Value.

“Value” means the sum of the following:

(a) for Real Property (as defined in the Revolver Credit Agreement) that is not
in the Pool (as defined in the Revolver Credit Agreement), the acquisition cost
of such Real Property (as defined in the Revolver Credit Agreement); plus

(b) for Real Property(as defined in the Revolver Credit Agreement) that is in
the Pool (as defined in the Revolver Credit Agreement), the aggregate Pool Value
(as defined in the Revolver Credit Agreement).

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Bridge Credit Agreement.

Section 29. Termination. Upon the indefeasible payment in full of the all the
obligations of Borrower under the Bridge Credit Agreement, Administrative Agent
agrees to provide to Guarantor a written release indicating that Guarantor has
been relieved and released from all Obligations hereunder and that this Guaranty
has terminated and is of no further force and effect.

Section 30. Distributions. The Guarantor hereby covenants and agrees that (a) it
is the indirect owner of a portion of the interest in certain properties which
are not subject to a lien in connection with the KeyBank Senior Credit Agreement
(the “Non-Revolving Properties”), and (b) for so long as the Loans remain
outstanding any and all cash flow and other cash distributions paid to Guarantor
in respect of its economic interest in the Non-Revolving Properties (the
“Distributions”), whether paid as profits, cash or asset distributions,
repayment of loans or capital or otherwise and including all “proceeds” as such
term is defined in Section 9-102(64) of the UCC, shall, upon the occurrence of
an Event of Default under the Bridge Credit Agreement, be paid and transferred
over to Administrative Agent to be applied by Administrative Agent to the
Obligations of Guarantor hereunder. Upon the occurrence of an Event of Default,
Guarantor shall cause the direct and indirect owners of the Non-Revolving
Properties to make distributions to The GC Net Lease REIT Operating Partnership,
L.P. in accordance with the terms of their respective organizational
documentation and will not allow profits to remain with such owners; provided,
however, that Guarantor shall not be required to cause such owners to make any
such distribution if an event of default exists under the loans made in
connection with the Non-Revolving Properties and the distribution would violate
the terms of such loan or in the case where funds are needed for bona fide
property related expenses. The foregoing covenant is not intended to and shall
not be deemed to create a lien on or security interest in the Distributions.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation, By:  

/s/ Joseph E. Miller

Name:   Joseph E. Miller Title:   Chief Financial Officer Address for Notices:
2121 Rosecrans Avenue, Suite 3321 El Segundo, California 90245 Attention: Kevin
A. Shields With a copy to: Griffin Capital

790 Estate Drive

Deerfield, Illinois 60015

Attn: Mary Higgins

[Signature Page to Guaranty Agreement (Griffin Capital Net Lease REIT, Inc.)]